             Case 2:16-cv-03424-GAM Document 58 Filed 10/14/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEROME JUNIOR WASHINGTON,                                     :
                                                              :
                                                              :
        v.                                                    :        CIVIL ACTION NO. 16-3424
                                                              :
LINK, et al.                                                  :


                                              MEMORANDUM

McHUGH, J.                                                                               October 14, 2020

        This is a civil rights action brought by a state prisoner, Jerome Junior Washington,

proceeding pro se, claiming violations of the 1st, 5th, 8th, 9th and 14th amendments. At the heart

of the case is the removal, on two occasions, of property from his assigned cells while he was at

SCI-Graterford, once in April, 2015, and once in January, 2016. Plaintiff contends that what was

taken represented irreplaceable writing, artworks, and family memorabilia. At the outset of the

case, the Court, working through a law clerk, made repeated inquiries of the assigned assistant

attorney general to see if the property could be located and returned. Such efforts did not bear

fruit, and ultimately Defendants’ motion to dismiss for failure to exhaust was granted. The Court

of Appeals remanded, expressing concern that I might have improperly decided factual issues in

resolving the motion and denying reconsideration.

        To give Plaintiff a full opportunity to develop his case, I did not revisit the motion to

dismiss but entered a scheduling order permitting discovery. ECF 36. 1 I considered and denied

Plaintiff’s motion to appoint counsel. ECF 42. Plaintiff was deposed, and the discovery deadline

expired in mid-summer 2019. Plaintiff supplemented the record with a series of filings, ECF 47,



1
 The scheduling Order was originally returned as undeliverable, but later successfully mailed. Regardless, the
discovery deadline was later extended. ECF 44.

                                                         1
           Case 2:16-cv-03424-GAM Document 58 Filed 10/14/20 Page 2 of 4




48, 40. The dispositive motion deadline expired without either party moving for resolution, and

for practical purposes the remaining question was when the Court could find time on the docket to

transport Mr. Washington to Philadelphia for purposes of trial.

         Plaintiff has since twice moved to compel discovery (ECF No. 53, 56), has again moved

for appointment of counsel (ECF No. 51), and finally for some reasons has moved to remove Judge

Eduardo C. Robreno, Jr. from the case. (ECF No. 57). I will address each motion in turn.

         Decisions regarding motions to compel discovery have long been “committed to the sound

discretion of the district court.” DiGregorio v. First Rediscount Corp., 506 F.2d 781, 788 (3d

Cir.1974). On January 30, 2019, I issued a scheduling order that all discovery should be completed

by May 30, 2019 (ECF No. 36). As noted above, there was a delay in that order reaching Plaintiff.

Nonetheless, on May 30, 2019, I granted Defendants’ motion for an extension of time to complete

discovery, thus extending all deadlines an additional 45 days (ECF No. 44). To whatever extent

Plaintiff might have been prejudiced by the initial delay in service of the January 30, 2019

scheduling order, which lasted approximately 30 days, such prejudice was cured by the 45-day

extension.

         Furthermore, Plaintiff’s motions to compel discovery do not indicate that Plaintiff ever

requested discovery from Defendants prior to the extended deadline of July 2019. See Pl’s. Mot.

to Compel Disc., January 16, 2020; Pl’s. Mot. to Compel Disc., October 1, 2020. Indeed, it appears

that Plaintiff is attempting to seek discovery involving events that occurred in January 2020,

approximately six months after the discovery deadline set by this Court. 2 I will deny both motions.

Discovery must be relevant to be permissible, and “[i]n order to succeed on a motion to compel


2
  For example, what appears to be an interrogatory at the top of page 3 of Plaintiff’s first motion to compel discovery
(ECF 53) is based on an incident that allegedly occurred on January 5, 2020, long after the discovery deadline passed
in July 2019. See Pl’s. Mot. to Compel Disc. January 16, 2020.


                                                          2
           Case 2:16-cv-03424-GAM Document 58 Filed 10/14/20 Page 3 of 4




discovery, a party must first prove that it sought discovery from its opponent.” Petrucelli v.

Bohriner & Ratzinger, 46 F. 3d 1298, 1310 ; Fed. R. Civ. P. 37(a)(2)(A).

         On January 16, 2020, Plaintiff also moved for appointment of counsel. See Pl’s. Mot. for

Appointment of Counsel. However, I already denied Plaintiff’s earlier motion for appointment of

counsel on April 16, 2019 (ECF No. 42). As previously outlined, although courts may request

appointed counsel for indigent civil litigants, 28 U.S.C. § 1915(e)(1), the Third Circuit has

emphasized “that volunteer lawyer time is extremely valuable,” and “district courts should not

request counsel . . . indiscriminately.” Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993). After

carefully considering the Third Circuit’s Tabron factors, Id. at 156, I could not conclude in April

2019 that Plaintiff’s claims were “truly substantial” such that counsel should be appointed. Id. Nor

am I persuaded otherwise now. 3 I am therefore denying Plaintiff’s motion for appointment of

counsel.

         Plaintiff has also moved “to stop the delay” (ECF No. 54) and moved for emergency

telephone conferences (ECF No. 52, 55). Regrettably, the pandemic has significantly slowed the

operation of the federal courts. To the extent that proceedings can be held, priority is necessarily

given to criminal cases and petitions for release from custody, rather than civil cases. And civil

cases that require the movement of parties in custody cannot proceed where there is a risk of

spreading infection by transferring inmates between institutions. That remains the case.

Accordingly, these motions will also be denied.




3
 Plaintiff has proffered additional facts based on events that allegedly occurred in 2020, involving threats of retaliation
by prison officials at SCI Rockview. See Pl’s. Mot. for Appointment of Counsel, January 16, 2020. However, Plaintiff
has not sought to amend his Complaint; and regardless, the Eastern District of Pennsylvania would not be the proper
venue to litigate any claims based upon those allegations, as they occurred outside this judicial district and involve
different defendants. See 28 U.S.C. § 1391.

                                                            3
           Case 2:16-cv-03424-GAM Document 58 Filed 10/14/20 Page 4 of 4




        Finally, on October 8, 2020, Plaintiff moved to remove Judge Eduardo C. Robreno, Jr. due

to bias and prejudice. See Pl’s. Mot. to Remove Judge Eduardo C. Robreno. The Third Circuit

has outlined the proper procedure for disqualification for bias or prejudice under 28 U.S.C. § 144

as follows: “Recusal motions pursuant to this statute must . . . include an affidavit stating material

facts with particularity which, if true, would lead a reasonable person to the conclusion that the

district judge harbored a special bias or prejudice towards defendants.” United States v.

Rosenberg, 806 F. 2d 1169, 1173 (3rd Cir. 1986). It would be impossible for Plaintiff to provide

such facts here, as Judge Robreno is not assigned to this case. I am therefore denying this motion

as well.

        To the extent Plaintiff believes he has been the victim of wrongful conduct at SCI-

Rockville, he must properly file such claims in the Middle District of Pennsylvania. To the extent

he seeks belatedly to compel discovery, his motions lack merit. And as to Plaintiff’s frustration

that this case has not be able to proceed to trial, the Court is unable to remedy that situation because

of circumstances beyond its control.



                                                        /s/Gerald Austin McHugh
                                                        United States District Judge




                                                   4
